                    Case 6:19-cv-01447-MK       Document 1      Filed 09/09/19     Page 1 of 5




 1     Megan M. Evans, OSB No. 055344
       mevans@balljanik.com
 2     BALL JANIK LLP
       101 SW Main Street, Suite 1100
 3     Portland, OR 97204
       P: (503) 228-2525
 4     F: (503) 295-1058

 5     Attorneys for Plaintiff Allscripts Healthcare, LLC

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF OREGON
 9
                                            EUGENE DIVISION
10
       ALLSCRIPTS HEALTHCARE, LLC                       Case No.
11     as Successor to ALLSCRIPTS, LLC,
                                                        COMPLAINT
12                     Plaintiff,
13             v.
14
       THE CORVALLIS CLINIC, P.C.,
15
                       Defendant.
16

17

18             NOW COMES the plaintiff Allscripts Healthcare, LLC (“Plaintiff”), by and through its
19     counsel of record, and complains of the defendant Corvallis Clinic, P.C. (“Defendant”) as
20     follows:
21                                    IDENTIFICATION OF PARTIES
22             1.      Plaintiff is a North Carolina limited liability company and maintains an office and
23     principal place of business in Raleigh, Wake County, North Carolina. Plaintiff is the successor to
24     Allscripts, LLC. For the purposes of diversity jurisdiction, Allscripts is a wholly-owned
25     subsidiary of Allscripts Healthcare Solutions, Inc., a Delaware corporation with an office and
26     principal place of business in Chicago, Cooke County, Illinois.

Page 1 – COMPLAINT

                                                                                            BALL JANIK LLP
                                                                                            One Main Place
                                                                                            101 Southwest Main Street, Suite 1100
                                                                                            Portland, Oregon 97204-3219
     1201741                                                                                Telephone 503-228-2525
                    Case 6:19-cv-01447-MK        Document 1    Filed 09/09/19    Page 2 of 5




 1             2.      Defendant is an Oregon professional corporation and maintains an office and

 2     principal place of business in Corvallis, Benton County, Oregon.

 3                                       JURISDICTION AND VENUE

 4             3.      This Court has personal jurisdiction over Defendant.
 5             4.      Diversity jurisdiction exists pursuant to 28 U.S.C. § 1332(a)(1). Plaintiff is a
 6     North Carolina limited liability company with a principal place of business in North Carolina and
 7     is a wholly-owned subsidiary of a Delaware corporation with its principal place of business in
 8     Illinois. Defendant is an Oregon corporation with a principal place of business in Oregon.
 9     Therefore, complete diversity exists. As explained infra, the amount in controversy, exclusive of
10     interest and costs, exceeds the sum or value of $75,000.00.
11             5.      Venue in the District of Oregon is proper pursuant to 28 U.S.C. § 1391(b)(1), as
12     Defendant resides in this judicial district.
13             6.      Plaintiff submits to the jurisdiction and venue of this Court for the purposes of
14     this action.
15                                                COUNT ONE
                                                Breach of Contract
16

17             7.      Defendant entered into a Touchworks System Agreement with Plaintiff’s
18     predecessor-in-interest, Allscripts, LLC, on or about September 12, 2006 (the “Touchworks
19     System Agreement”).
20             8.      The Touchworks System Agreement provided for an initial 20-year term of
21     services.
22             9.      The parties entered into four written amendments to the Touchworks System
23     Agreement on September 3, 2009, September 29, 2009, March 24, 2011, and January 18, 2013,
24     respectively (collectively, the “Touchworks Amendments”).
25     ///
26     ///

Page 2 – COMPLAINT

                                                                                          BALL JANIK LLP
                                                                                          One Main Place
                                                                                          101 Southwest Main Street, Suite 1100
                                                                                          Portland, Oregon 97204-3219
     1201741                                                                              Telephone 503-228-2525
                  Case 6:19-cv-01447-MK        Document 1       Filed 09/09/19       Page 3 of 5




 1             10.    The Touchworks Amendments incorporated by reference the terms and conditions

 2     of the Touchworks System Agreement (together, the “Touchworks Agreement”) and provided

 3     for an initial ten-year term of service during which service could not be canceled.

 4             11.    Between April 2008 and February 2017, Defendant entered into eleven additional

 5     agreements with Plaintiff for the provision of certain subscription and maintenance services (the

 6     “Client Order Forms”).

 7             12.    Each of the Client Order Forms incorporated by reference the terms and

 8     conditions of the Touchworks Agreement.

 9             13.    Pursuant to the Touchworks Agreement and Client Order Forms, Plaintiff agreed

10     to provide hardware, software, equipment, and licenses for the use of certain medical software,

11     along with related software maintenance and support services for said software (the “Goods and

12     Services”), to Defendant.

13             14.    Pursuant to their terms, Defendant agreed to pay for the Goods and Services

14     provided under the Touchworks Agreement within 45 days of each invoice, and further agreed to

15     pay for the Goods and Services provided under the Client Order Forms within 30 days of each

16     invoice.

17             15.    Plaintiff provided services to Defendant consistent with the terms of the

18     Touchworks Agreement and Client Order Forms.

19             16.    Neither the Touchworks Agreement or the Client Order Forms were ever properly

20     or effectively canceled by Defendant

21             17.    Defendant defaulted on the Touchworks Agreement and Client Order Forms by

22     failing to pay for the Goods and Services provided by Plaintiff thereunder.

23             18.    Plaintiff provided Notice of Material Breach to Defendant on or about July 3,

24     2018 via certified mail and Defendant failed to cure its default within the time provided to do so.

25     ///

26     ///

Page 3 – COMPLAINT

                                                                                             BALL JANIK LLP
                                                                                             One Main Place
                                                                                             101 Southwest Main Street, Suite 1100
                                                                                             Portland, Oregon 97204-3219
     1201741                                                                                 Telephone 503-228-2525
                 Case 6:19-cv-01447-MK           Document 1         Filed 09/09/19   Page 4 of 5




 1             19.    Pursuant to the Touchworks Agreement and upon Defendant’s failure to cure its

 2     default, Plaintiff is entitled to terminate the agreement and recover all past due amounts and

 3     declare any unpaid amounts owed immediately due and payable.

 4             20.    The Touchworks Agreement provides for interest to accrue at a rate of 18% per

 5     annum on all amounts not paid within forty-five days of invoice.

 6             21.    The Touchworks Agreement further provides for the recovery of Plaintiff’s costs,

 7     expenses, and reasonable attorneys’ fees, and Defendant is hereby given notice by Plaintiff of its

 8     intention to collect reasonable attorneys’ fees.

 9             22.    After default, there remains due and owing to Plaintiff a principal balance of

10     $313,118.38 as evidenced by the Statement of Account previously attached hereto as Exhibit A

11     and incorporated herein by reference.

12

13             WHEREFORE, Plaintiff respectfully requests that it have and recover Judgment against

14     Defendant in the principal amount of $313,118.38, plus accrued prejudgment interest in the

15     amount of $92,612.17 through and including July 25, 2019, prejudgment interest thereafter at a

16     rate of 18% per annum until the date of judgment, and interest from the date of judgment until

17     paid in full at a rate of 9% per annum pursuant to 2019 ORS § 82.010 from the date of judgment

18     until paid in full, reasonable attorneys’ fees, and costs.

19             DATED: September 9, 2019.                   BALL JANIK LLP

20                                                         By:         s/ Megan M. Evans
                                                                    Megan M. Evans, OSB No. 055344
21                                                                  mevans@balljanik.com
                                                                    101 SW Main Street, Suite 1100
22                                                                  Portland, OR 97204
23                                                                  P: (503) 228-2525
                                                                    F: (503) 295-1058
24
                                                               Attorneys for Plaintiff
25

26

Page 4 – COMPLAINT

                                                                                             BALL JANIK LLP
                                                                                             One Main Place
                                                                                             101 Southwest Main Street, Suite 1100
                                                                                             Portland, Oregon 97204-3219
     1201741                                                                                 Telephone 503-228-2525
                                                             Case 6:19-cv-01447-MK            Document 1                      Filed 09/09/19                       Page 5 of 5




Customer                                                                                                                                                                                                 lnterest (Balance due
                                                                                                             Biiling Start          Billing End                             Outstanding                  x 18o/o x Days Late ,
Number         Customer Name                ContractNumber          lnvoice      Name    lnvoice l{umber Date                       Date                  Due Date          Amount
                                     P                                                                                                                                                                   365
                                                                           Maintenance       400                            t2017                                                  29   5           12
                           Clinic,                    101 15               Maintenance       400                                                     7                             20                    $               7.46
   10060595 CorvallisClinic, P.C. US1 110115                        US INV Maintenance       4001513860         10t30t2017             10129120'18         29-Nov-20't7 g          22,023.65
   10060595 Corvaltis Ctinic, p.C. USi 1 10i 1 5                                                                                                                                                   603   $           6,552.70
            Corvallis         P.C. US1110115
                                                                    US INV Maintenance                          10t30t2018             1U29nU9                              $      32,854.96         0   $
                                                                    US INV Maintenance                          1   0/30/201 9         10t29t2019                                                    0   $
                              P.C.                                                                                                     'l
                                                                                                                1                                                       6
                                     P                                                              173055                             1                                7                          902                 354.78
    0060595                          P.C. US1                      US                                               5t1                             18      1                           I          770
                                                                                                                                                                                        61         726
                                            usl                    US INV                                           9n6no                           't8                                 233.1
                                            US1   1                US INV                    4001                                                          30-Mar-20
   10060595 Corvallis                P.C. US1149s21                US INV Maintenance        4001637245                                                    29-Mar-20   18                    .23         $             395.00
                                                                                                 172248                        7       12R1t201                        7                           902
                                     P
                                                                                                                                               1t2017
                                     P.C.                7                                              16           1t'l                      1nu7                                   241
                                     P.C.                          US                                                1t1                             7                                 67
    10060595                         P.C.   US                     ust                                                                                                              1,236.34
    10060595   Corvallis   Clinic,   P.CUS 1067240                 US INV Maintenance       400't209861                                                    04-Mar2017 $             1,846.43       873                795.22
    10060595   Corvallis   Clinic,   P.CUS 1067240                 US INV Maintenance       4001 3 t 9854                                                  0 l -Jun-201 7 $         '1,846.43      784
    10060595   Corvallis   Clinic,   P.C                                                                                                                                                                              714.18
                                        US 1067240                 US INV Maintenance       4001 3571 50             7t1t2017               7131t2017       05-Jul-2017 $           1,846.43       750                683.22
    10060595   Corvallis   Clinic,   P.CUS 't067240                US INV Maintenance       400 1 391 984            u1no17                 8R1t2017       04-Aug-201 7 $           1,885.21       720                669.68
    10060595   Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       4001423225               9t1t2017               9t30t20't7     0 l -Sep-201 7 $         1,885.2'l      692                643.65
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       4001458453              10t1t2017         1U31nU7 06-Oct-2017                $          1,885.21       657                6t1.11
   10060595    Corvallis   Clinic, P"C. US1067240                  US INV Maintenance       4001 491280             11t1t2017         11R0t2017            02-Nov-201 7 $           1,885.21       630                586.01
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       400 t 525937            12hnu7            12t31t2017           05-Dec-201 7 $           'I,885.21      597                555.33
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       400 t 554370             1t1t2018          1t31t2018           03-Jan-20 1 8 $          1,885.21       568                528.37
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       4001586335               2t1t2018              2n820't8        03-Feb-201 8 $           '1,885.21      537                499.55
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       400 61 5346
                                                                                                1                    u1nu$                 3131t2018 04-Mar-2018 $                  1,885.21       508                472.59
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       4001647524               q1nug                 4t30t2018 07-Apr-2018 $                   ,885.21       474
   10060595    Corvallis   Clinic, P.C. US1067240
                                                                                                                                                                                    1                                 440.98
                                                                   US INV Maintenance       400't721623              5t1t2018              5t31nU8 05-May-20'18 $                   1,885.21
   '10060595                                                                                                                                                                                       446                414.94
               Corvallis   Ctinic, P.C. US1067240                  US INV Maintenance       4001751326               6t1t2018           6Rlnu8             02-Jun-201 8 $           1,885.21       418                388.91
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance       4001784292               7nn018                7Rlt2018         04-Jul-2018 $           1,885.21       386                359.16
   10060595    Corvallis   Clinic, P.C. USt067240                  US INV Maintenance                                8nnug             8t31t2018                        $           1,885.21        0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                                9t1t20't8         9t30t2018                        $           1,885.21        0
   '10060595   Corvallis   Clinic, P.C. US't062240                 US INV Maintenance                               10t1t2018         10t31t20't8                       $           1,885.21        0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                               1',U1t2018        11t30/2018                        $           1,885.2'l       0
   10060595    Corvallis   Clinic, P.C. USi067240                  US INV Maintenance                               12t1t2018         12R1t2018                         $           1,885.21        0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                                1t1t2019               'u31t2019                       $       1,885.2'l       0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                                2t'U2019           2t28t20't9                          $       1,885.21        0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                                311t2019           a31nug                              $       1,885.21        0
   10060595    Corvallis   Clinic, P.C. US1067240                  US INV Maintenance
   '10060595
                                                                                                                     4t1t2019           4R0nu9                              $       1,885.21        0
               Corvallis   Clinic, P.C. US1067240                  US INV Maintenance                               il1no19             5t3'U2019                                   '1,885.21
   '10060595                                                                                                                                                                $                       0
                                   P.C. US1067240                  US INV                                           6hnug               6129t2019                           $                .60    0
                                                                                                                                                          Total:                                                        12.17
